 

Exhibit 10.14

 

THIS CONVERTIBLE PROMISSORY NOTE AND THE SECURITIES THAT MAY BE ACQUIRED
PURSUANT TO THIS CONVERTIBLE PROMISSORY NOTE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER THE
SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION.  THIS CONVERTIBLE PROMISSORY
NOTE AND SUCH OTHER SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED,
HYPOTHECATED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF A REGISTRATION STATEMENT
AND LISTING APPLICATION IN EFFECT WITH RESPECT TO THIS CONVERTIBLE PROMISSORY
NOTE OR SUCH OTHER SECURITIES UNDER THE SECURITIES ACT AND ANY OTHER APPLICABLE
SECURITIES LAW, OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION AND LISTING NOT REQUIRED PURSUANT TO A VALID EXEMPTION THEREFROM
UNDER THE SECURITIES ACT AND THE APPLICABLE SECURITIES LAW OF ANY STATE OR OTHER
JURISDICTION.

 

CONVERTIBLE PROMISSORY NOTE

 

US $6,000,000

As of March 18, 2003

 

 

FOR VALUE RECEIVED, E-centives, Inc., a Delaware corporation (the “Company”),
having an address of 6901 Rockledge Drive, 6th Floor, Bethseda, Maryland 20817,
hereby promises to pay to the order of Friedli Corporate Finance, Inc. and/or
InVenture Inc. (the “Holder”), at the offices of Holder at c/o Friedli Corporate
Finance AG, Friegutstrasse 5, Zurich, Switzerland 8002, or such other place as
may be designated by Holder to the Company in writing, as directed by Friedli
Corporate Finance, the aggregate principal amount of up to  Six Million Dollars 
($6,000,0000), together with interest on the unpaid principal amount hereof,
upon the terms and conditions hereinafter set forth.

 

1.             Draw Down.  The Company may, in its sole discretion, draw upon up
to  Six Million Dollars  ($6,000,0000), which shall be made available by the
Holder for a period of 24 months, for use as operating capital and for general
corporate purposes (the drawn down portion referred herein as “Principal”).  The
terms and conditions set forth herein shall only apply to the Principal.

 

2.             Payment Terms.  The Company promises to pay to Holder the balance
of Principal, together with accrued and unpaid interest, on March 18, 2006,
unless this Note is earlier prepaid as herein provided or earlier converted into
Common Stock (as hereinafter defined) of the Company pursuant to Section 3
hereof.  All payments hereunder shall be made in lawful money of the United
States of America.  Payment shall be credited first to the accrued interest then
due and payable and the remainder to Principal.

 

3.             Interest.  Interest on the outstanding portion of Principal of
this Note shall accrue at a rate of eight percent (8%) per annum.  All
computations of interest shall be made on the basis of a 365-day year for actual
days elapsed.  Such interest shall be paid in arrears on the last business day
of each successive one year anniversary of the date of this Note.

 

4.             Conversion of this Note.

 

(a)           Automatic Conversion.  This Note shall automatically be converted
into shares of the Company’s common stock (“Common Stock”) at the Note
Conversion Rate (hereinafter defined) as hereinafter provided on the date when
the average trading price on the SWX New Market of the SWX Swiss Exchange of the
Common Stock for 30 consecutive trading days has been equal to or greater than

 

1

--------------------------------------------------------------------------------


 

CHF 2.75 (“Conversion Date”). The conversion price will be 2 CHF, (as converted
to U. S. dollars pursuant to a then recent exchange rate, as calculated by the
Company)  (“Note Conversion Rate”).

 

(b)           Note Conversion Rate; Conversion Price.  The number of shares of
Common Stock to which Holder shall be entitled upon such conversion specified in
Section 3(a) above shall be equal to the product of: the Principal amount
outstanding under this Note on the Conversion Date, divided by the average
trading price on the SWX New Market of the SWX Swiss Exchange of the Common
Stock for the 5 previous trading days, but in no event higher than CHF 2, (as
converted to U. S. dollars pursuant to a then recent exchange rate, as
calculated by the Company)  (“Note Conversion Rate”).  The conversion price
payable by Holder upon any such conversion hereunder shall be zero (0).

 

(c)           Mechanics of Automatic Conversion.  Upon the occurrence of the
event specified in Section 3(a) above, this Note shall be converted into Common
Stock automatically without any further action by Holder; provided, however,
that the Company shall not be obligated to issue a certificate or certificates
evidencing the shares of Common Stock issuable upon such conversion of this Note
(“Conversion Shares”) unless the original of this Note is delivered to the
Company, or Holder notifies the Company in writing that such original of this
Note has been lost, stolen or destroyed, and Holder executes an agreement
satisfactory to the Company to, among other things, indemnify the Company from
any loss incurred by the Company in connection with such original of this Note. 
Upon surrender by Holder to the Company of the original of this Note at the
office of the Company, there shall be issued and delivered to Holder promptly at
such office and in Holder’s name as shown on the original of this Note, a
certificate or certificates for the applicable number of Conversion Shares on
the date on which such automatic conversion is deemed to have occurred.

 

(d)           Conversion Calculations: No Fractional Shares. Conversion
calculations pursuant to this Section 3 shall be rounded to the nearest whole
share of Common Stock, and no fractional shares shall be issuable by the Company
upon conversion of this Note. Conversion of this Note shall be deemed payment in
full of this Note and this Note shall thereupon be cancelled.

 

5.             Subordination.  The indebtedness evidenced hereby is subordinate
in right of payment to all existing and future bank indebtedness, including
lease and equipment finance obligations.  The indebtedness represented hereby is
senior in right of payment to all classes and series of the Company’s capital
stock.  The indebtedness represented hereby is pari passu with any and all
convertible debt securities issued by the Company.

 

6.             Redemption.  This Note may be redeemed by the Company by payment
of the entire Principal and interest outstanding under this Note, plus the
applicable Final Payment Amount (hereinafter defined), in cash to Holder.  The
Company must provide notice to Holder not less than thirty (30) days prior to
effecting such redemption.  During the period from providing of such notice to
Holder and the Company effecting the redemption, the Company may cancel such
redemption by providing notice of such cancellation to Holder.

 

(a)           “Final Payment Amount” means an amount equal to: (i) during the
first full year of this Note, 10% of the unpaid Principal amount under this
Note, (ii) during the second full year of this Note, 20% of the unpaid Principal
amount under this Note or (iii) from and after the first business day of the
third full year of this Note, 30% of the unpaid Principal amount under this
Note.

 

7.             Representations and Warranties of the Company. The Company
represents and warrants to Holder as follows:

 

2

--------------------------------------------------------------------------------


 

(a)           The execution and delivery by the Company of this Note (i) are
within the Company’s corporate power and authority, and (ii) have been duly
authorized by all necessary corporate action.

 

(b)           This Note is a legally binding obligation of the Company,
enforceable against the Company in accordance with the terms hereof, except to
the extent that (i) such enforceability is limited by bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting generally the
enforcement of creditors’ rights and (ii) the availability of the remedy of
specific performance or in injunctive or other equitable relief is subject to
the discretion of the court before which any proceeding therefore may be
brought.

 

8.             Representations, Warranties and Covenants of Holder. Holder
represents and warrants to the Company, and agrees, as follows:

 

(a)           This Note and any Conversion Shares issuable upon conversion of
this Note are being acquired by Holder for its own account for investment and
not with a view to, or for sale in connection with, any distribution thereof.

 

(b)           Holder is an “accredited investor” within the meaning of Rule 501
under the Securities Act.

 

(c)           Holder has sufficient knowledge and experience in financial and
business matters and is capable of evaluating the risks and merits of Holder’s
investment in the Company; Holder believes that Holder has received or had
access to all information Holder considers necessary or appropriate to make an
informed investment decision with respect to this Note; and Holder is able
financially to bear the risk of losing Holder’s full investment in this Note.

 

(d)           Holder understands that this Note and any Conversion Shares have
not been registered under the Securities Act or registered or qualified under
any the securities laws of any state or other jurisdiction, are “restricted
securities,” and cannot be resold or otherwise transferred unless they are
registered under the Securities Act, and registered or qualified under any other
applicable securities laws, or an exemption from such registration and
qualification is available. Prior to any proposed transfer of this Note or any
Conversion Shares, Holder shall, among other things, give written notice to the
Company of its intention to effect such transfer, identifying the transferee and
describing the manner of the proposed transfer and, if requested by the Company,
accompanied by (i) investment representations by the transferee similar to those
made by Holder in this Section 7 and (ii) an opinion of counsel satisfactory to
the Company to the effect that the proposed transfer may be effected without
registration under the Securities Act and without registration or qualification
under applicable state or other securities laws. Each certificate for any
Conversion Shares shall bear a legend to the foregoing effect.

 

9.             Use of Proceeds.  The proceeds received by the Company from the
sale of this Note shall be used by the Company for working capital or other
general corporate purposes.

 

10.           No Waiver in Certain Circumstances.  No course of dealing of
Holder nor any failure or delay by Holder to exercise any right, power or
privilege under this Note shall operate as a waiver hereunder and any single or
partial exercise of any such right, power or privilege shall not preclude any
later exercise thereof or any exercise of any other right, power or privilege
hereunder.

 

11.           Certain Waivers by the Company.  Except as expressly provided
otherwise in this Note, the Company and every endorser or guarantor, if any, of
this Note waive presentment, demand, notice, protest and all other demands and
notices in connection with the delivery, acceptance, performance, default or
enforcement of this Note, and assent to any extension or postponement of the
time of payment or any

 

3

--------------------------------------------------------------------------------


 

other indulgence, to any substitution, exchange or release of collateral
available to Holder, if any, and to the addition or release of any other party
or person primarily or secondarily liable.

 

12.           No Unlawful Interest.  Notwithstanding anything herein to the
contrary, payment of any interest or other amount hereunder shall not be
required if such payment would be unlawful. In any such event, this Note shall
automatically be deemed amended so that interest charges and all other payments
required hereunder, individually and in the aggregate, shall be equal to but not
greater than the maximum permitted by law.

 

13.           Security Agreement.  The Company’s obligations under this Note
have been secured by a grant of a security interest to Holder in certain
collateral, as more particularly described in that certain Security Agreement
between the Company and Holder dated as of the date of this Note.

 

14.           Miscellaneous.  No modification, rescission, waiver, forbearance,
release or amendment of any provision of this Note shall be made, except by a
written agreement duly executed by the Company and Holder.  This Note may not be
assigned by Holder without the prior written consent of the Company.  The
Company and Holder each hereby submits to personal jurisdiction in the State of
Maryland, consents to the jurisdiction of any competent state or federal
district court sitting in the City or County of Montgomery County, Maryland, and
waives any and all rights to raise lack of personal jurisdiction as a defense in
any action, suit or proceeding in connection with this Note or any related
matter.  This Note shall be governed by, and construed and interpreted in
accordance with, the laws of the State of Maryland, without reference to
conflicts of law provisions of such state.

 

[Remainder of this page intentionally left blank]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Convertible Promissory Note
to be executed and delivered by a duly authorized officer as of the date first
above written.

 

 

E-centives, Inc.

 

 

 

 

 

 

 

By:

/s/ Kamran Amjadi

 

 

Name:  Kamran Amjadi

 

Title:  Chief Executive Officer

 

 

 

ACCEPTED AND AGREED:

 

 

 

 

 

Friedli Corporate Finance, Inc.

 

 

 

 

 

 

 

 

By:

/s/ Peter Friedli

 

Name:  Peter Friedli

 

 

Title:  Authorized Signatory

 

 

 

5

--------------------------------------------------------------------------------